DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/22 has been entered.
Claims 2, 8-9, 13 and 15 are cancelled. Claims 1, 3-7, 10-12, 14 and 16-25 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “the hybrid autofocus system configured to operate the variable focus lens system for image capture by the image sensor in either a passive autofocus mode or a passive autofocus mode.” The Examiner will presume Applicant’s intent was to recite “either a passive autofocus mode or an active autofocus mode”, and will construe the claim accordingly in the rejection below.	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-12, 14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Massieu (US 2005/0218231, previously cited) in view of Ackley, et al. (US 2015/0310243, herein Ackley).1	Regarding claims 1 and 11, Massieu teaches a data reader and method,2 comprising: 	a lens system configured to be adjusted according to one or more focus settings (paragraph 0037: lens assembly 16); 	an image sensor configured to acquire images of an item in a field-of-view of the data reader (paragraph 0037: optical sensor 14, see also paragraph 0051: optical sensor is a CMOS or CCD sensor); 	a decoder configured to perform decoding of an optical code associated with the item (paragraph 0038: DSP 32); 	a hybrid autofocus system including a rangefinder (paragraph 0043: range finding system 43), and a signal processor operably coupled to the image sensor (paragraph 0038: microprocessor 24); and 	a controller operably coupled to the lens system, the image sensor, the decoder, and the hybrid autofocus system (paragraph 0038), wherein the controller is configured to control the lens system to automatically switch between an active autofocus mode (paragraph 0043) and the a passive autofocus mode responsive to results of the decoding (paragraph 0046) including automatically switching operation of the lens system from the active autofocus mode to the passive autofocus mode responsive to the decoder unsuccessfully decoding the optical code during the active autofocus mode (paragraphs 0046 & 0092-0111), wherein the active autofocus mode uses the rangefinder for determining the focus settings for the hybrid focus system, and the passive autofocus mode uses the signal processor and not the rangefinder for determining 3 that determine the focus settings used to adjust the variable focus lens system. However, Masseiu does at least suggest such a switching operation in paragraph 0046.	Ackley teaches automatically switching operation of a variable lens system from the passive autofocus mode to the active autofocus mode responsive to the decoder successfully decoding the optical code during the passive autofocus mode (paragraph 0037);	the focus settings including at least one of focal length or a focal position of the variable focus lens system (paragraph 0039);	the hybrid autofocus system configured to operate the variable focus lens system for image capture by the image sensor in either a passive autofocus mode or an active autofocus mode that determine the focus settings used to adjust the variable focus lens system (paragraph 0037).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Massieu and Ackley, because such a combination has a large focus range (paragraph 0011 of Ackley).	Regarding claim 3, Massieu further teaches the controller is configured to control operation of the data reader to enter an idle state before entering the active autofocus mode, .
Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 10-12, 14 and 16-22 have been considered but are moot in view of the new grounds of rejection. New reference Ackley has been used to teach the newly amended and added limitations. See above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In addition to the cited portions of each reference, please see also the associated figures.
        2 Claims 1 and 11 recites substantially the same limitations, so the apparatus limitations listed here apply equally to the method limitations of claim 1, i.e. the components discussed here perform the steps of claim 11.
        3 See objection above for the construction of this limitation.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.